        Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 1 of 21


                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 DWARVEN FORGE, LLC,
     Plaintiff,

        v.                                                   No. 3:17-cv-2053 (VAB)

 LAWRENCE WHITAKER & DESIGN
 MECHANISM, INC.,
     Defendants.


                       RULING AND ORDER ON
      MOTION FOR SANCTIONS, MOTION TO QUASH, MOTION TO STRIKE,
           AND AMENDED MOTION FOR SUMMARY JUDGMENT

       On December 7, 2017, Dwarven Forge, LLC (“Plaintiff” or “Dwarven Forge”), filed this

lawsuit against Lawrence Whitaker and Design Mechanism, Inc. (“Design Mechanism”)

(collectively “Defendants”), alleging (1) unfair competition; (2) infringement of common law

trademark rights; and (3) unfair competition in violation of the Lanham Act, 15 U.S.C. §

1125(a). Compl., ECF No. 1 (Dec. 7, 2017).

       Continuing disputes in this ongoing litigation have given rise to a number of motions,

mostly discovery-related.

       The Court addresses here the following pending motions: Defendants’ motion for

sanctions and/or motion to compel related to the deposition of Stefan Pokorny, the CEO of

Dwarven Forge, Defs.’ Mot. for Sanctions and/or Mot. to Compel, ECF No. 87 (Feb. 13, 2020)

(“Defs.’ Mot. for Sanctions”); Plaintiff’s motion to quash the deposition of Mr. Pokorny, Pl.’s

Mot. Quash, ECF No. 90 (Feb. 15, 2020) (“Pl.’s Mot. to Quash”); and Defendants’ motion to

strike Plaintiff’s reply to its motion to quash, Def.’s Mot. to Strike Pl.’s Reply Br., ECF No. 103

(Mar. 3, 2020) (“Defs.’ Mot. to Strike”). The Court will also rule on Dwarven Forge’s amended
            Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 2 of 21


motion for summary judgment, Am. Mot. and Mem. in Supp. of Mot. for Summ. J., ECF No. 94

(Feb. 21, 2020) (“Pl.’s Am. Mot. Summ. J.”).

         For the reasons explained below, the motion to strike is DENIED; the motion to compel

Mr. Pokorny’s deposition is GRANTED and the motion for sanctions is GRANTED with

respect to the $405.80 in costs associated with the cancelled trip to take Mr. Pokorny’s

deposition, but otherwise DENIED without prejudice to renewal, in the event Mr. Pokorny

continues to avoid being deposed; the motion to quash is DENIED; and the amended motion for

summary judgment is DENIED without prejudice.

    I.        BACKGROUND

              A. Factual Allegations 1

         Dwarven Forge is a Connecticut limited liability company in the commercial role-playing

game (“RPG”) industry. Compl. ¶ 1. Stefan Pokorny, the CEO of Dwarven Forge, allegedly

created the World of Mythras, a medieval fantasy world, when he was a teenager in the 1980s.

Id. ¶ 13.

         Mr. Whitaker, an individual and a citizen of Canada, allegedly “engaged in selling books

in the field of fantasy and science fiction, namely role-playing books under the infringing alleged

trademark and misrepresentation of origin Mythras.” Id. ¶ 2.

         Design Mechanism, a Canadian corporation, with the same place of business as Mr.

Whitaker, allegedly is in the business of “selling books and other products pertaining to fantasy

role playing games since July 15, 1978 under the trademark Runequest.” Id. ¶ 3. In the summer

of 2016, Design Mechanism allegedly “switched from its Runequest trademark to selling the

identical products under Dwarven Forge’s trademark Mythras.” Id.


1
 Because Dwarven Forge did not file a proper Local Rule 56(a)1 Statement of Undisputed Material Facts, as
discussed further later, all factual allegations are taken from the Complaint.


                                                       2
        Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 3 of 21


       In 1996, Mr. Pokorny allegedly founded Dwarven Forge. Id. ¶ 19. Over the years, Mr.

Pokorny allegedly has “become a celebrity in the gaming community.” Id. ¶ 20. He allegedly has

acted as a dungeon master “creating terrain and running players through his well-known

campaign world of Mythras[] . . . for over 30 years.” Id. ¶ 23.

       On January 14, 2016, Mr. Whitaker allegedly filed a Canadian trademark application for

the “Mythras” mark as applied to books and board games. Id. ¶ 38. Dwarven Forge alleges this

description “was deceptive and incorrect, because it hid the nature of the goods as gaming

instructions and role playing games.” Id.

       On February 24, 2016, a Dwarven Forge executive, allegedly “acting without an attorney,

filed an application with the U.S. Patent and Trademark Office [“USPTO”] to register the

trademark MYTHRAS for ‘tabletop games.’” Id. ¶ 45.

       On May 5, 2016, Defendants allegedly filed a trademark application with the USPTO,

which Dwarven Forge disputes. Id. ¶¶ 46–48.

       “Dwarven Forge uses publishing, the Internet, advertising, and its various promotional

activities and initiatives to develop a brand identity with RPG gaming product consumers,

including the gamer community and the industry. Dwarven Forge’s activities involve use of its

Mythras Trademark.” Id. ¶ 51. In brief, Dwarven Forge alleges Defendants’ actions sound in

unfair competition and trademark infringement. Id. ¶¶ 61–79.

           B. Procedural History

       The Court assumes familiarity with the underlying background of this trademark

infringement action and will only recite the procedural history relevant to these motions.




                                                 3
        Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 4 of 21


       Since Dwarven Forge initiated this lawsuit on December 7, 2017, Compl., the Court has

held two discovery conferences, see Joint. Mot. for Disc. Dispute, ECF No. 64 (May 23, 2019);

Second Mot. for Disc. Conf., ECF No. 77 (Oct. 18, 2019).

       On December 12, 2019, the Court stated in a separate order:

               To ensure the expeditious resolution of any discovery disputes that
               may arise until the close of discovery on January 31, 2020, the Court
               will suspend its normal practices and will no longer entertain
               motions for discovery conferences.

               To the extent a discovery issue warrants relief under the Federal
               Rules of Civil Procedure, the parties may file the appropriate
               motion, i.e., a motion to compel or a motion for a protective order,
               without a discovery conference. Any response to any motion filed
               for discovery relief shall be filed within seven (7) days, and any
               reply is due within three (3) days. Consistent with Rule 6 of the
               Federal Rules of Civil Procedure, if the deadline for a filing “is a
               Saturday, Sunday, or legal holiday, the period continues to run until
               the end of the next day that is not a Saturday, Sunday, or legal
               holiday.” Fed. R. Civ. P. 6(a)(1)(C).

Order, ECF No. 86 (Dec. 12, 2019).

       On February 13, 2020, Defendants filed a motion for sanctions and, in addition or

alternatively, a motion to compel Mr. Pokorny to appear for his deposition. Defs.’ Mot. for

Sanctions; Kaiser Aff., ECF No. 88 (Feb. 13, 2020).

       On February 14, 2020, Dwarven Forge moved for summary judgment and filed as

support a memorandum of law and several exhibits, but it filed no statement of material facts.

Mot. for Summ. J., ECF No. 89 (Feb. 14, 2020).

       On February 15, 2020, Dwarven Forge moved to quash the deposition of Mr. Pokorny,

the alleged predecessor-in-interest to Dwarven Forge in using the trademark MYTHRAS and the

CEO of Dwarven Forge. Pl.’s Mot. to Quash; see also Compl. ¶ 1.




                                                4
          Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 5 of 21


         On February 20, 2020, Dwarven Forge responded to the motion for sanctions. Pl.’s

Opp’n to Defs.’ Mot. for Sanctions, ECF No. 91 (Feb. 20, 2020) (“Pl.’s Opp’n Sanctions”).

         On February 21, 2020, Dwarven Forge filed an amended motion for summary judgment,

including again a memorandum of law and several exhibits, most of which were declarations of

individuals, but it still filed no statement of material facts. Pl.’s Am. Mot. Summ. J.; Exs., ECF

Nos. 9–98 (Feb. 21, 2020).

         On February 24, 2020, Defendants replied to their motion for sanctions and opposed

Dwarven Forge’s motion to quash. Reply in Supp. of Defs.’ Mot. for Sanctions, ECF No. 99

(Feb. 24, 2020) (“Defs.’ Reply Sanctions”); Defs.’ Resp. to Pl.’s Mot. to Quash, ECF No. 100

(Feb. 24, 2020) (“Defs.’ Resp. Quash”).

         On February 28, 2020, Dwarven Forge filed its reply in support of its motion to quash.

Pl.’s Reply to Opp’n of Defs. to Mot. for Protective Order, ECF No. 102 (Feb. 28, 2020) (“Pl.’s

Reply Quash”).

         On March 3, 2020, Defendants moved to strike Dwarven Forge’s reply to its motion to

quash, ECF No. 102. Defs’ Mot. to Strike.

         On March 4, 2020, Dwarven Forge filed a cross-motion 2 and response to Defendants’

motion to strike. Pl.’s Cross-Mot. and Resp. to Defs.’ Mot. to Strike, ECF No. 104 (Mar. 4,

2020) (“Pl.’s Resp. Strike”).

         On March 11, 2020, Defendants objected to Dwarven Forge’s motion for summary

judgment for failing to comply with procedural rules. Defs.’ Obj. to Pl.’s Am. Mot. Summ. J.,

ECF No. 105 (Mar. 11, 2020) (“Defs.’ Obj.”); Mem. of Law in Supp. of Def.’s Obj., ECF No.

105-1 (Mar. 11, 2020) (“Defs.’ Obj. Mem.”).


2
 Although the filing is titled both as a cross-motion and a response, the Court cannot discern what other relief
Dwarven Forge seeks. Consequently, the Court construes it as a response to Defendants’ motion to strike.


                                                          5
         Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 6 of 21


         On April 7, 2020, the Court found as moot Dwarven Forge’s earlier motion for summary

judgment, ECF No. 89, in light of the amended motion for summary judgment, ECF No. 94.

Order, ECF No. 106 (Apr. 7, 2020).

         On the same day, Dwarven Forge filed a memorandum opposing Defendants’ objection

to its motion for summary judgment, including a statement of material facts, which cited mainly

to declarations, including of Mr. Pokorny. Mem. Opp. Def.’s Obj., ECF No. 108 (Apr. 7, 2020)

(“Pl.’s Reply Summ. J.”); Statement of Uncontested Facts, ECF No. 108-1 (Apr. 7, 2020) (“Pl.’s

SUF”).

   II.      STANDARD OF REVIEW

            A. Motion to Strike

         Under Federal Rule of Civil Procedure 12(f), “[t]he court may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

Civ. P. 12(f). Motions to strike under Rule 12(f) “are generally disfavored and will not be

granted unless the matter asserted clearly has no bearing on the issue in dispute.” Corr. Officers

Benevolent Ass’n of Rockland Cty. v. Kralik, 226 F.R.D. 175, 177 (S.D.N.Y. 2005); see also

Gierlinger v. Town of Brant, No. 13-CV-00370 AM, 2015 WL 3441125, at *1 (W.D.N.Y. May

28, 2015) (“Because striking a [part] of a pleading is a drastic remedy[,] motions under Rule

12(f) are viewed with disfavor by the federal courts and are infrequently granted.” (internal

quotation marks omitted)).

         “Whether to grant or deny a motion to strike is vested in the trial court’s sound

discretion.” Tucker v. Am. Int’l Grp., Inc., 936 F. Supp. 2d 1, 15 (D. Conn. 2013) (citing

Hollander v. Am. Cyanamid Co., 172 F.3d 192, 198 (2d Cir. 1999); Impulsive Music v.

Pomodoro Grill, Inc., No. 08-CV-6293, 2008 WL 4998474, at *2 (W.D.N.Y. Nov. 19, 2008)).




                                                  6
        Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 7 of 21


           B. The Various Discovery Motions

       Recently amended on December 1, 2015, Rule 26(b)(1) of the Federal Rules of Civil

Procedure recognizes that “[i]nformation is discoverable . . . if it is relevant to any party’s claim

or defense and is proportional to the needs of the case.” Fed R. Civ. P. 26, Advisory Committee

Notes to 2015 Amendments. Even after the 2015 amendments, “[r]elevance is still to be

construed broadly to encompass any matter that bears on, or that reasonably could lead to other

matter that could bear on any party’s claim or defense.” Bagley v. Yale Univ., No. 3:13-cv-01890

(CSH), 2015 WL 8750901, at *7 (D. Conn. Dec. 14, 2015) (quoting State Farm Mut. Auto. Ins.

Co. v. Fayda, No. 14 Civ. 9792, 2015 WL 7871037, at *2 (S.D.N.Y. Dec. 12, 2015)).

       But “district courts have the inherent authority to manage their dockets and courtrooms

with a view toward the efficient and expedient resolution of cases.” Dietz v. Bouldin, 136 S. Ct.

1885, 1892 (2016). Indeed, “[a] trial court enjoys wide discretion in its handling of pre-trial

discovery . . . .” Cruden v. Bank of N.Y., 957 F.2d 961, 972 (2d Cir. 1992); see In Re Agent

Orange Prod. Liab. Litig., 517 F.3d 76, 103 (2d Cir. 2008) (the district court has “wide latitude

to determine the scope of discovery.”); Gen. Houses v. Marloch Mfg. Corp., 239 F.2d 510, 514

(2d Cir. 1956) (“The order of examination is at the discretion of the trial judge . . . .”); Mirra v.

Jordan, No. 13-CV-5519, 2016 WL 889683, at *2 (S.D.N.Y. Feb. 23, 2016) (“Motions to

compel are left to the court’s sound discretion.”).

       Rule 37 allows the Court to impose a variety of sanctions for discovery-related abuses

and affords the Court “broad discretion in fashioning an appropriate sanction.” Residential

Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 101 (2d Cir. 2002); see also Daval Steel

Prods. v. M/V Fakredine, 951 F.2d 1357, 1363 (2d Cir. 1991) (“Provided that there is a clearly




                                                   7
        Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 8 of 21


articulated order of the court requiring specified discovery, the district court has the authority to

impose Rule 37(b) sanctions for noncompliance with that order.”).

       Under Rule 45(d)(3)(A), the court “must quash or modify a subpoena that: (i) fails to

allow a reasonable time to comply; (ii) requires a person to comply beyond the geographical

limits specified in Rule 45(c); (iii) requires disclosure of privileged or other protected matter, if

no exception or waiver applies; or (iv) subjects a person to undue burden.” Fed. R. Civ. P.

45(d)(3)(A). Motions to quash a subpoena are “entrusted to the sound discretion of the district

court.” In re Fitch, Inc., 330 F.3d 104, 108 (2d Cir. 2003) (quoting United States v. Sanders, 211

F.3d 711, 720 (2d Cir. 2000)).

           C. Motion for Summary Judgment

       A court will grant a motion for summary judgment if the record shows no genuine issue

as to any material fact, and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). The moving party bears the initial burden of establishing the absence of a genuine dispute

of material fact. Celotex Corp. v. Cartrett, 477 U.S. 317, 323 (1986). The non-moving party may

defeat the motion by producing sufficient evidence to establish that there is a genuine issue of

material fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). “[T]he mere

existence of some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment; the requirement is that there be no genuine

issue of material fact.” Id. at 247–48 (emphasis in the original).

       “[T]he substantive law will identify which facts are material.” Id. at 248. “Only disputes

over facts that might affect the outcome of the suit under the governing law will properly

preclude the entry of summary judgment.” Id.; see Graham v. Henderson, 89 F.3d 75, 79 (2d Cir.




                                                   8
        Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 9 of 21


1996) (“[M]ateriality runs to whether the dispute matters, i.e., whether it concerns facts that can

affect the outcome under the applicable substantive law.” (citing Anderson, 477 U.S. at 248)).

       “The inquiry performed is the threshold inquiry of determining whether there is the need

for a trial—whether, in other words, there are any genuine factual issues that properly can be

resolved only by a finder of fact because they may reasonably be resolved in favor of either

party.” Anderson, 477 U.S. at 250. When a motion for summary judgment is supported by

documentary evidence and sworn affidavits and “demonstrates the absence of a genuine issue of

material fact,” the non-moving party must do more than vaguely assert the existence of some

unspecified disputed material facts or “rely on conclusory allegations or unsubstantiated

speculation.” Robinson v. Concentra Health Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation

omitted).

       The party opposing the motion for summary judgment “must come forward with specific

evidence demonstrating the existence of a genuine dispute of material fact.” Id. “If the evidence

is merely colorable, or is not significantly probative, summary judgment may be granted.”

Anderson, 477 U.S. at 250 (citing Dombrowski v. Eastland, 387 U.S. 82, 87 (1967); First Nat’l

Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 290 (1968)).

       When deciding a motion for summary judgment, a court may review the entire record,

including the pleadings, depositions, answers to interrogatories, admissions, affidavits, and any

other evidence on file to determine whether there is any genuine issue of material fact. See Fed.

R. Civ. P. 56(c); Pelletier v. Armstrong, No. 3:99-cv-1559 (HBF), 2007 WL 685181, at *7 (D.

Conn. Mar. 2, 2007). In reviewing the record, a court must “construe the evidence in the light

most favorable to the non-moving party and to draw all reasonable inferences in [his] favor.”

Gary Friedrich Enters., L.L.C. v. Marvel Characters, Inc., 716 F.3d 302, 312 (2d Cir. 2013)




                                                 9
          Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 10 of 21


(citation omitted). If there is any evidence in the record from which a reasonable factual

inference could be drawn in favor of the non-moving party for the issue on which summary

judgment is sought, then summary judgment is improper. See Sec. Ins. Co. of Hartford v. Old

Dominion Freight Line Inc., 391 F.3d 77, 83 (2d Cir. 2004).

   III.      DISCUSSION

             A. The Motion to Strike

          Under Local Rule 7(d), “[a]ny reply memorandum must be filed within fourteen (14)

days of the filing of the responsive memorandum to which reply is being made . . . [and] may not

exceed 10 pages.” D. Conn. L. Civ. R. 7(d). Furthermore, “[a] reply memorandum must be

strictly confined to a discussion of matters raised by, and must contain references to the pages of,

the memorandum to which it replies.” Id.

          Defendants seek to strike Dwarven Forge’s reply to its motion to quash, ECF No. 102

(“Pl.’s Reply”), as “untimely, over-sized, not limited to responding to Defendants’ response, and

contain[ing] verifiably false information.” Defs.’ Mot. to Strike at 1. They contend that, based on

the Courts’ December 12, 2019 Order, because Defendants filed their response on February 24,

2020, Plaintiff’s Reply was due February 27, 2020, and was therefore late as filed on February

28, 2020. Id. Defendants also take issue with Dwarven Forge’s eleven-page argument, with

nineteen exhibits, and submit Plaintiff’s Reply is “over-sized” and contains “a number of

demonstrably false statements.” Id. at 1–2.

          In response, Dwarven Forge first notes that “the subject brief had numerous blank lines

between sections and generous margins” and, reformatted, is “only nine pages without the half

page caption.” Pl.’s Resp. Strike at 1 (citing the reformatted brief, attached as exhibit A).

According to Dwarven Forge, “the reply simply details the presence of the evidence and its




                                                 10
         Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 11 of 21


examination in documents produced prior to the deposition and in the deposition transcript.” Id.

at 2. As for the one-day delay in filing, counsel for Dwarven Forge submits he “has assumed a

double workload” due to “the one other attorney in this office quit[ting] . . . last month.” Id. at 3.

Dwarven Forge seeks excusal of the delay, and argues the motion to strike should be denied. Id.

        The Court agrees.

        Although the Court was explicit in its December 12, 2019 Order that “any reply [related

to any motion filed for discovery relief] is due within three (3) days,” the Court may excuse any

delay 3 for good cause. Here, the delay was only one day, so any prejudice to Defendants was

minimal; and furthermore, counsel for Dwarven Forge has submitted justification due to the

decrease in staff at his law firm.

        As to the eleven-page reply, instead of the ten-page memorandum, consistent with this

Court’s inherent authority to manage its docket with a “view toward the efficient and expedient

resolution of cases,” see Dietz, 136 S. Ct. at 1892, the Court will not strike Plaintiff’s reply,

particularly because Dwarven Forge has submitted a reformatted reply memorandum within the

page limit. Any issues with formatting could also be attributed to counsel’s increased workload.

        To the extent Defendants challenge the responsiveness of Dwarven Forge’s reply

memorandum to Defendants’ opposition, the Court will consider those objections when

considering the merits of the motion to quash. See Tucker, 936 F. Supp. 2d at 15 (“Whether to

grant or deny a motion to strike is vested in the trial court’s sound discretion.” (internal citations

omitted)).

        Accordingly, the Court will deny the motion to strike.



3
  The Court also notes that although Plaintiff’s Reply was one day late, it was well within the timeline set by the
Local Rules. See D. Conn. L. Civ. R. 7(d) (“Any reply memorandum must be filed within fourteen (14) days of the
filing of the responsive memorandum to which reply is being made[.]”).


                                                         11
        Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 12 of 21


            B. The Motions Related to Mr. Pokorny’s Deposition

        Defendants argue for sanctions “striking Plaintiff’s Complaint and/or limiting its ability

to present evidence,” or an order “compelling Plaintiff to appear for its noticed 30(b)(6)

deposition and extending Defendant’s deadline for dispositive motions.” Defs.’ Mot. for

Sanctions at 1. Defendants emphasize the numerous changes in dates and locations of Mr.

Pokorny’s deposition. Id. at 2–4. According to Defendants, Dwarven Forge has been “evading

th[e] deposition [of Mr. Pokorny] since the Notice was served in November of 2019,” and has

necessitated multiple discovery related filings and motions for discovery conferences. Id. at 5.

Defendants contend that “refusal to sit for a 30(b)(6) deposition after two years of litigation (and

after the close of discovery) will prejudice Defendant’s ability to defend against Plaintiff’s

claims.” Id. at 6.

        Defendants request an order “striking Plaintiff’s Complaint and/or prohibiting Plaintiff

from seeking to introduce testimony or evidence that it has made trademark use of the

MYTHRAS mark on any product prior to the filing of the instant Action.” Id. at 6. Alternatively,

they seek an order compelling: “(1) Plaintiff to schedule its 30(b)(6) deposition; (2) the

deposition to occur in Chicago (the location of Defendant’s attorney); and (3) an extension of the

deadline for filing [Defendants’] Dispositive Motions . . . due to the fact that Plaintiff’s

deposition is unlikely to occur within the time currently allowed for such motions.” Id.

Defendants also seek attorneys’ fees and costs attendant to the deposition and instant motion. Id.

        In response, Dwarven Forge alleges that facts support its “uncontested and much earlier

use” of the mark. Pl.’s Opp’n Sanctions at 1–3. According to Dwarven Forge, Defendants’

counsel was not responsive, and when its counsel offered Mr. Pokorny for deposition on

February 20 (the scheduled date) or 22, but in New York City instead of Seattle, Defendants’




                                                  12
        Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 13 of 21


counsel “indicated it preferred to make the subject motion.” Id. at 4. Dwarven Forge contends

that “the above is a distraction,” and “there is not even arguably any good faith position upon

which Defendants have rights superior to those of Plaintiff.” Id. Dwarven Forge argues that Mr.

Pokorny’s deposition in this case “would be completely duplicated and a waste of the parties’

resources,” because his deposition was already taken in the USPTO proceeding. Id. at 4–5.

Finally, Dwarven Forge asserts the motion for sanctions is defective because it was filed before

the scheduled deposition date. Id. at 5

       In reply, Defendants first emphasize that “[o]nly after the instant motion was filed did

[Plaintiff’s counsel] propose to conduct the deposition on February 20[] . . . or . . . February 22[]

in New York. Defs.’ Reply Sanctions at 4 (emphasis omitted). “By that time, . . . fees had been

incurred.” Id. Defendants argue that “Plaintiff’s Summary Judgement [sic] Motion is no basis for

cancelling a scheduled deposition and refusing to appear.” Id. at 5. Defendants note Mr.

Pokorny’s deposition was first scheduled for December 6, and when he didn’t show up and

Plaintiff’s counsel indicated “his belief that the deposition should be quashed,” Defendants filed

the motion that led to the Court’s December 12, 2019 Order. Id. Defendants emphasize they only

filed the instant motion after Plaintiff’s counsel wrote in an e-mail that “Mr. Pokorny will not be

produced on the 20[th],” and that “the time for meeting and conferring has long passed.” Id. at 6.

       Finally, Defendants argue that Mr. Pokorny’s deposition on January 26, 2018, in the

Trademark Trial and Appeal Board (“TTAB”) proceeding does not preclude a deposition here

because “the proceeding before the TTAB do[es] not involve the same claims as an action

alleging unfair competition and trademark infringement.” Id. at 7 (citations omitted). Defendants

contend that the “current proceeding involves different claims, different parties, different

remedies, and is currently more than two years after the [TTAB] deposition . . . .” Id.




                                                 13
        Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 14 of 21


       In addition, since then, “Plaintiff has nearly quadrupled its document production . . .

[and] identified at least half a dozen [new] witnesses . . . .” Id. at 8. In Defendants’ view, “Mr.

Handel’s February 13 email was a constructive failure to appear for the deposition which

warrants sanctions.” Id. at 9. “By refusing to cooperate in its deposition, Plaintiff is effectively

taking its case to trial without giving Defendant an opportunity to conduct and complete

discovery on Plaintiff’s allegations.” Id. at 10.

       The Court agrees.

       The filings related to Dwarven Forge’s motion to quash additionally urge the Court to

deny Mr. Pokorkny’s deposition or postpone it until the Court resolves the pending motion for

summary judgment. Pl.’s Reply Quash at 11. The Court thus will address both motions here.

       As an initial matter, Mr. Pokorny’s 2018 deposition in the TTAB proceeding does not

preclude a deposition here because “there is no res judicata effect of a cancellation proceeding,

such as the TTAB proceeding here, on a subsequent federal lawsuit alleging unfair competition

and trademark infringement.” Santos v. Hecht, No. 06-CV-783 (JFB) (MLO), 2006 WL

2166860, at *2 (E.D.N.Y. July 31, 2006) (citations omitted). As the Second Circuit has

recognized, “the issue of likelihood of confusion in a cancellation proceeding may be different

from the issue of likelihood of confusion in an action for infringement.” Jim Beam Brands Co. v.

Beamish & Crawford Ltd., 937 F.2d 729, 734 (2d Cir. 1991); see also Int’l Info. Sys. Sec.

Certification Consortium, Inc. v. Sec. Univ., 823 F.3d 153, 163 (2d Cir. 2016) (“The Trademark

Board reviews applications to register or cancel trademarks, including certification marks, and it

therefore considers whether an application for a new, or junior, mark should be denied on the

ground that it is likely to cause confusion with a preexisting, or senior, mark. The context in

which the Trademark Board considers likelihood of confusion is therefore somewhat different.”).




                                                    14
        Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 15 of 21


        As to the duty to confer, the Court’s prior order set an expedited schedule and process for

addressing further discovery disputes between the parties. See Order, ECF No. 86. Furthermore,

after reviewing the parties’ e-mail communications, these e-mail exchanges, while not optimal,

satisfy the duty to confer. Cf. McCulloch v. Hartford Life & Accident Ins. Co., 223 F.R.D. 26, 32

(D. Conn. 2004) (finding that “defendant did confer with plaintiff as required by the Federal

Rules” based on “evidence that the parties exchanged letters regarding several ongoing discovery

issues”).

        But Dwarven Forge has not provided a valid reason for refusing to produce Mr. Pokorny

for a deposition before the close of discovery on January 31, 2020. 4 Significantly, Defendants

served a notice of deposition for Mr. Pokorny on November 6, 2019, for December 6, 2019, and

again on December 12, 2019. And despite instruction from the Court that the parties “may file

the appropriate motion” for a discovery dispute, Order, ECF No. 86, Dwarven Forge did not

move to quash Mr. Pokorny’s deposition until February 14, 2020, after the close of discovery.

        On January 27, 2020, Anthony H. Handal, attorney of record for Dwarven Forge, wrote

to Defendants’ counsel in an e-mail exchange: “Pokorny Deposition confirmed for February 12,

2020.” Ex. E: E-mails, ECF No. 87-5 (Feb. 13, 2020). Then, after more back-and-forth, allegedly

by telephone as well as e-mail, Mr. Handal wrote on January 30, 2020, that he intended to

schedule the deposition for “Feb 20.” Ex. F: E-mails, ECF No. 87-6 (Feb. 13, 2020). Finally, on

February 13, 2020, after indicating that he would “move for a protective order quashing [the]

notice of deposition,” Ex. G: E-mails, ECF No. 87-7 (Feb. 13, 2020); Mr. Handal wrote, “To be




4
  On December 12, 2019, after issuing an order related to other discovery disputes, the Court sua sponte amended
the scheduling order and extended the close of discovery from December 6, 2019, to January 30, 2020. Sua Sponte
Scheduling Order, ECF No. 85 (Dec. 12, 2019); see also Sua Sponte Scheduling Order, ECF No. 75 (extending
discovery to December 6, 2019).


                                                       15
         Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 16 of 21


clear, Mr. Pokorny will not be produced on the 20th,” Ex. I: E-mail, ECF No. 87-9 (Feb. 13,

2020).

         Consequently, because Dwarven Forge has not adequately explained why Mr. Pokorny,

its CEO and alleged predecessor-in-interest to the trademark at issue, has not been deposed yet

—nor as to why it cancelled a scheduled out-of-state deposition only a week before—the Court

will require him to be deposed and will impose monetary sanctions in the amount of $405.80, the

amount equal to the unreimbursed costs associated with the late cancelling of Mr. Pokorny’s

deposition. See Kaiser Aff. ¶ 11, ECF No. 99-1 (Feb. 24, 2020) (attesting, inter alia, as true

under penalty of 18 U.S.C. § 1001, that Defendants’ counsel incurred $280.80 in costs related to

a non-refundable airline ticket as well as a related $125 cancellation fee).

         Although the Court is “not required to exhaust possible lesser sanctions before imposing

dismissal or default if such a sanction is appropriate on the overall record,” S. New England Tel.

Co., 624 F.3d 123, 148 (2d Cir. 2010), there is no need to dismiss this case at this time, see

Edmonds v. Seavey, 379 F. App’x 62, 64 (2d Cir. 2010) (summary order) (affirming sanctions for

appellant’s counsel’s failure to attend a deposition he noticed); Sterling Promotional Corp. v.

Gen. Accident Ins. Co. of N.Y., 86 F. App’x 441, 443–44 (2d Cir. 2004) (summary order)

(affirming dismissal as a sanction when plaintiff corporation’s president “effectively evaded his

deposition for over two years,” plaintiff “was clearly on notice that its failure to produce [its

president] for deposition would result in dismissal,” and defendant “was prejudiced by the

inability to depose” plaintiff’s president). But if further delays with respect to this deposition

occur, the Court will consider the imposition of further sanctions, including dismissal for failure

to prosecute as well as the imposition of attorney’s fees and costs for any further efforts

necessary to have Mr. Pokorny deposed.




                                                  16
        Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 17 of 21


        Accordingly, consistent with this Court’s inherent authority to manage its docket to

resolve cases efficiently and expediently, Dietz v. Bouldin, 136 S. Ct. 1885, 1892 (2016), the

Court will deny Dwarven Forge’s motion to quash Mr. Pokorny’s deposition, and will require

him to be deposed, but will not dismiss this case or impose any other sanction, outside of the

monetary sanction related to the late cancellation of Mr. Pokorny’s deposition—at least not right

now. See West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999) (“dismissal is a

‘drastic remedy’” (internal citation omitted)).

            C. Amended Motion for Summary Judgment

        Defendants seek dismissal of Dwarven Forge’s amended motion for summary judgment,

“with prejudice, and an award of Defendants’ attorneys’ fees for having to object to it.” Defs.’

Obj. Mem. at 1. They argue that neither the original nor amended motion included a Statement of

Undisputed Material Facts as required by Local Rule 56(a)(1). Id. at 1–2. Defendants contend

that “[g]iven Plaintiff’s failures to comply with the Local Rules, Defendants are simply unable to

respond to the Amended Motion with the level of specificity and detail required of them.” Id. at

5. According to Defendants, “Plaintiff opts to violate the Local Rules in the name of judicial

efficiency.” Id. at 9.

        In its reply, Dwarven Forge filed “the statement of uncontested facts strictly following

the format required by the rules, citing to the declarations and the evidence . . . .” Pl.’s Reply

Summ. J. at 2. In its view, “there has been substantial compliance with the rules and remedial

action is being taken herewith.” Id. at 3.

        The Court disagrees.

        In a motion for summary judgment, the burden is on the movant to establish that there

are no genuine issues of material fact in dispute and that it is “entitled to judgment as a matter of




                                                  17
             Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 18 of 21


law.” Fed. R. Civ. P. 56(a). In this District, a motion for summary judgment must be

accompanied by a Local Rule 56(a)(1) Statement of Undisputed Material Facts. See D. Conn. L.

Civ. R. 56(a)(1) (“A party moving for summary judgment shall file and serve with the motion

and supporting memorandum a document entitled ‘Local Rule 56(a)1 Statement of Undisputed

Material Facts,’ which sets forth, in separately numbered paragraphs meeting the requirements of

Local Rule 56(a)3, a concise statement of each material fact as to which the moving party

contends there is no genuine issue to be tried.”).

             The District further requires that each statement of material fact in the Local Rule

56(a)(1) Statement “be followed by a specific citation to (1) the affidavit of a witness competent

to testify as to the facts at trial, or (2) other evidence that would be admissible at trial.” D. Conn.

L. Civ. R. 56(a)(3). Finally, the District requires that “[t]he affidavits, deposition testimony,

responses to discovery requests, or other documents containing such evidence” be filed and

served with the Local Rule 56(a)(1) Statement. Id.

             Pro se parties and represented parties alike must comply with this District’s requirements

for motions for summary judgment; if they do not, the district court may, in its discretion, deny

their motion or impose other sanctions. See Tross v. Ritz Carlton Hotel Co., 928 F. Supp. 2d 498,

503 (D. Conn. 2013) (“In this Circuit, a movant’s failure to comply with a district court’s

relevant local rules on a motion for summary judgment permits, but does not require, a court to

dispose of that motion.”) (citing Tota v. Bentley, 379 F. App’x 31, 32–33 (2d Cir. 2010)); see

also D. Conn. L. Civ. R. 56(a)(3) (“A party’s failure to provide specific citations to evidence in

the record as required by this Local Rule may result in . . . the Court imposing sanctions,

including, when the movant fails to comply, an order denying the motion for summary judgment

. . . .”).




                                                      18
       Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 19 of 21


       Courts in this District generally look at whether the motion, despite technical non-

compliance, substantially complies such that it would be fair to decide the motion on the

merits. See, e.g., Conley v. Brysgel, No. 3:17-cv-322 (VAB), 2018 WL 5315237, at *2 (D. Conn.

Oct. 26, 2018) (plaintiff’s filing, which lacked a Local Rule 56(a)(1) Statement, “cannot be said

to have substantially complied with the Rule because it fails to identify specifically what

statements [plaintiff] believes are material facts that are not in dispute. Requiring [d]efendants to

answer this motion in a full opposition brief in compliance with the Local Rules would unfairly

shift the burden of summary judgment—which is on the moving party, [plaintiff]—onto

[d]efendants.”); Bunting v. Kellogg’s Corp., No. 3:14-cv-621 (VAB), 2016 WL 659661, at *1–2

(D. Conn. Feb. 18, 2016) (“Without a Local Rule 56(a)1 Statement, the Court cannot fairly

determine the undisputed facts in this case. Such a determination is essential to evaluating a

summary judgment motion.”).

       Here, Dwarven Forge has failed to file a proper a Local Rule 56(a)(1) Statement and

therefore has not substantially complied with the Local Rule. The Court refuses to credit the

statement’s numerous citations to Mr. Pokorny’s declaration because—as discussed above and

evidenced by the numerous discovery-related filings—Dwarven Forge refused to have Mr.

Pokorny deposed beforehand. Requiring Defendants to answer this motion in a full opposition

brief in compliance with the Local Rules would unfairly shift the burden of summary judgment

onto Defendants.

       Accordingly, the Court will deny Dwarven Forge’s amended motion for summary

judgment, without prejudice, for failure to comply with Local Rule 56(a)(1).




                                                 19
         Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 20 of 21


   IV.      CONCLUSION

         For the reasons explained above, the motion to strike is DENIED; the motion to compel

Mr. Pokorny’s deposition is GRANTED and the motion for sanctions is GRANTED with

respect to the $405.80 in costs associated with the cancelled trip to take Mr. Pokorny’s

deposition, but otherwise DENIED without prejudice to renewal, in the event Mr. Pokorny

continues to avoid being deposed; the motion to quash is DENIED; and the amended motion for

summary judgment is DENIED without prejudice.

         The Court also will issue a separate order amending the current scheduling order as

follows:

   •     Mr. Pokorny shall be deposed by July 31, 2020.

   •     To the extent that the deposition of Mr. Pokorny requires any further discovery by

         Defendants, this discovery and this discovery only will be permitted until September 4,

         2020.

   •     Dispositive motions shall be due by October 2, 2020. Any such motions and responses to

         any such motions must comply with both Rule 56 of the Federal Rules of Civil Procedure

         and any related Local Rule of this Court.

         To the extent any further discovery issue warrants relief under the Federal Rules of Civil

Procedure, the parties may file the appropriate motion, i.e., a motion to compel or a motion for a

protective order, without a discovery conference. Any response to any motion filed for discovery

relief shall be filed within seven (7) days, and any reply is due within three (3) days.

         The Court will issue a ruling and order based on the parties’ filings only. To the extent

that sanctions are warranted based on the lack of justification for a party’s position, the Court

will order the awarding of any sanctions, as deemed appropriate.




                                                  20
Case 3:17-cv-02053-VAB Document 112 Filed 06/26/20 Page 21 of 21


SO ORDERED at Bridgeport, Connecticut, this 26th day of June, 2020.

                                                  /s/ Victor A. Bolden
                                                Victor A. Bolden
                                                United States District Judge




                                    21
